         Case 3:19-cv-02561-WHO Document 139 Filed 08/16/21 Page 1 of 2




 1   PILLSBURY WINTHROP SHAW PITTMAN LLP
     ROXANE A. POLIDORA (CA Bar No. 135972)
 2   roxane.polidora@pillsburylaw.com
 3   LEE BRAND (CA Bar No. 287110)
     lee.brand@pillsburylaw.com
 4   REBECCA A. FRIEDEMANN (CA Bar No. 323909)
     rebecca.friedemann@pillsburylaw.com
 5   Four Embarcadero Center, 22nd Floor
     San Francisco, CA 94111-5998
 6
     Telephone: (415) 983-1000
 7   Facsimile: (415) 983-1200

 8   Attorneys for Defendant
     STARKIST CO.
 9
10                              UNITED STATES DISTRICT COURT
11                           NORTHERN DISTRICT OF CALIFORNIA
12
13   WARREN GARDNER, et al., on behalf of            Case No. 3:19-cv-02561-WHO
     Themselves and all others similarly situated,
14                                                   NOTICE OF APPEARANCE OF
                                                     REBECCA A. FRIEDEMANN ON
15                           Plaintiffs,
                                                     BEHALF OF STARKIST CO.
16          v.

17   STARKIST CO., a Delaware Corporation,

18                           Defendant.
19
20
21
22
23
24
25
26
27
28

                                                                      NOTICE OF APPEARANCE
                                                                      Case No. 19-cv-02561-WHO
         Case 3:19-cv-02561-WHO Document 139 Filed 08/16/21 Page 2 of 2




 1   TO THE CLERK OF THE COURT AND TO ALL PARTIES AND THEIR COUNSEL OF
 2   RECORD:
 3          PLEASE TAKE NOTICE that Rebecca A Friedemann of Pillsbury Winthrop Shaw Pittman
 4   LLP is hereby appearing as counsel of record on behalf of Defendant STARKIST CO. in the above -
 5   captioned matter and requests that all pleadings, notices, orders, correspondence, and other papers in
 6   connection with this action be served upon her at her email address and street address listed in the
 7   below signature block.
 8          Dated: August 16, 2021
 9                                         PILLSBURY WINTHROP SHAW PITTMAN LLP
                                           REBECCA A. FRIEDEMANN (CA Bar No. 323909)
10                                         rebecca.friedemann@pillsburylaw.com
                                           Four Embarcadero Center, 22nd Floor
11
                                           San Francisco, CA 94111-5998
12
                                           By:            /s/ Rebecca A. Friedemann
13                                                        Rebecca A. Friedemann
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                  NOTICE OF APPEARANCE
                                                                                  Case No. 19-cv-02561-WHO
